UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1685


In Re: DETRINE HUDSON,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (0:13-cv-03075-RMG)


Submitted:   November 17, 2014              Decided:   November 20, 2014


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Detrine Hudson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Detrine      Hudson     has    filed     petitions     for    a    writ    of

mandamus,      alleging       the     district       court    has     unduly     delayed

processing a notice of appeal he filed in a 42 U.S.C. § 1983

(2012) action.         He seeks an order from this court directing the

district    court     to    act.      Our     review    of    the   district      court’s

docket reveals that the district court docketed the notice of

appeal and forwarded it to this court.                   Accordingly, because the

district      court     has       recently    acted,     we    deny     the      mandamus

petitions as moot.            We dispense with oral argument because the

facts   and    legal    contentions          are   adequately       presented     in    the

materials     before       this    court     and   argument     would      not   aid    the

decisional process.

                                                                      PETITION DENIED




                                              2